                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

RACHEL MILLER; TEXAS DEMOCRATIC
PARTY; DNC SERVICES CORP., d/b/a
DEMOCRATIC NATIONAL COMMITTEE;
DSCC; and DCCC,

        Plaintiffs,

v.                                                           CIVIL ACTION NO. 1:19-cv-01071

RUTH HUGHS, in her official capacity as
the Texas Secretary of State,

        Defendant.


             THE TEXAS SECRETARY OF STATE’S SUPPLEMENTAL BRIEF
                    IN SUPPORT OF HER MOTION TO DISMISS

        At the Court’s request, the Secretary of State submits this supplemental brief addressing two

cases decided since she filed her motion to dismiss.

        First, Plaintiffs argue they need not plausibly allege each element of standing. They argue that

the pleading stage affects not only the method of establishing a fact (allegations instead of evidence)

but also which facts need to be established. The Supreme Court’s recent opinion in Comcast Corp. v.

National Association of African American-Owned Media rejects that reasoning and confirms dismissal is

appropriate here. No. 18-1171, 2020 WL 1325816 (U.S. Mar. 23, 2020).

        Second, Plaintiffs’ reliance on Nelson v. Warner is misplaced. See No. 3:19-cv-898, 2020 WL

1312882 (S.D. W. Va. Mar. 17, 2020). In Nelson, the parties did not raise the arguments briefed in this

case. Thus, the Nelson court did not consider them. To the extent Nelson addresses the constitutionality

of ballot order statutes, its reasoning is not persuasive.

I.      Plaintiffs’ Efforts to Distinguish Binding Precedent Are Untenable After Comcast

        As the Secretary has previously argued, associational standing requires that Plaintiffs identify
injured members. See ECF 33 at 11; ECF 38 at 5 (citing, inter alia, Summers v. Earth Island Inst., 555 U.S.

488, 499 (2009); NAACP v. City of Kyle, 626 F.3d 233, 237 (5th Cir. 2010)). Plaintiffs responded that

this rule does not apply at the pleading stage. See ECF 36 at 15; MTD Hearing Tr. at 28:16 (Mar. 24,

2020) (“City of Kyle is not a motion to dismiss.”).

        As to organizational standing, the Secretary argued that Plaintiffs had not “satisfy[ied] the City

of Kyle requirements” because they had “neither alleged that their reactions to the Ballot Order Statute

‘differ from [their] routine [political] activities’ nor ‘identified any specific projects’ put on hold.” ECF

38 at 6 (quoting ECF 33 at 13). Again, Plaintiffs responded that City of Kyle did not apply because it

“was not decided on a motion to dismiss.” MTD Hearing Tr. at 26:14–15 (Mar. 24, 2020).

        In short, Plaintiffs’ position is that, even if they will eventually need to prove an element of

standing, they need not allege that element at the pleading stage. That position is untenable after

Comcast.

        Comcast explained that “the essential elements of a claim remain constant through the life of a

lawsuit.” Comcast, 2020 WL 1325816, at *3. Of course, even though “the legal elements themselves do

not change,” “[w]hat a plaintiff must do to satisfy those elements may increase as a case progresses

from complaint to trial.” Id. “So, to determine what the plaintiff must plausibly allege at the outset of

a lawsuit, we usually ask what the plaintiff must prove in the trial at its end.” Id.

        Here, binding precedent establishes that Plaintiffs will eventually need to prove the identity of

injured members (for associational standing) and the City of Kyle requirements (for organizational

standing). Comcast establishes that Plaintiffs must plausibly allege those elements of standing at the

pleading stage.

        At this stage, Plaintiffs can get away with allegations instead of evidence. But those allegations

must plausibly allege every element of standing that Plaintiffs will eventually need to prove.

        To be sure, Comcast analyzed causation for a Section 1981 claim rather than standing for a

                                                      2
Section 1983 claim, but those distinctions are immaterial. First, for purposes of burdens, the elements

of standing are analogous to the elements of a cause of action. “[E]ach element [of standing] must be

supported in the same way as any other matter on which the plaintiff bears the burden of proof.”

Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). Second, there is no reason to doubt that Section

1983, like Section “1981[,] follows the general rule” requiring plausible allegations of each element.

Comcast, 2020 WL 1325816, at *4. Plaintiffs do not argue otherwise.

        Thus, Comcast applies to this case with full force, and Plaintiffs must allege every element of

standing consistent with Twombly and Iqbal. They have not done so.

II.     Nelson Did Not Consider the Arguments Presented Here and Is Not Persuasive

        Plaintiffs rely on Nelson, but that opinion does not address the arguments the Secretary has

raised in this case. Nelson considered a limited motion to dismiss filed by a local official, not by the

West Virginia Secretary of State. It was focused on whether the local official was a proper defendant.

See Nelson, 2020 WL 1312882, at *4–5. It did not consider whether the Secretary of State is a proper

defendant. See ECF 33 at 3–8; ECF 38 at 1–3.1

        As a result, Nelson is not precedent against the Secretary’s arguments here. “Questions which

merely lurk in the record, neither brought to the attention of the court nor ruled upon, are not to be

considered as having been so decided as to constitute precedents.” Cooper Indus., Inc. v. Aviall Servs.,

Inc., 543 U.S. 157, 170 (2004) (quotation omitted). Decisions that “never squarely addressed the issue,”

but “at most assumed” an answer, are not binding “by way of stare decisis.” Brecht v. Abrahamson, 507

U.S. 619, 631 (1993). That is true even for jurisdictional issues that the court had an independent

obligation to consider. “When a potential jurisdictional defect is neither noted nor discussed in a


1
 Even if it had considered the role of West Virginia’s Secretary of State, the analysis may differ across
States. See Amicus Br. for the State of Texas, et al., at 11, Jacobson v. Florida Sec’y of State, No. 19-14552
(11th Cir. Jan. 14, 2020) (noting the necessity of “a state-specific analysis of the powers granted to [a]
Secretary of State”).
                                                      3
federal decision, the decision does not stand for the proposition that no defect existed.” Ariz. Christian

Sch. Tuition Org. v. Winn, 563 U.S. 125, 144 (2011).

        Nelson also did not consider many other grounds for dismissal the Secretary has pressed here,

including third-party standing, see ECF 33 at 14–15; ECF 38 at 6–7, the political question doctrine, see

ECF 33 at 15–16; ECF 38 at 7–8, the inapplicability of Anderson-Burdick, see ECF 33 at 16–18; ECF 38

at 8–9, and equitable reasons Plaintiffs are not entitled to relief, see ECF 33 at 22–25; ECF 38 at 10.

        Nelson did address Article III injury in fact and an Anderson-Burdick claim, but its analysis is not

persuasive. Seemingly due to the parties’ briefing, Nelson conflates the two issues. See 2020 WL

1312882, at *1–4. The parties in this case, on other hand, have properly distinguished between those

issues. Compare ECF 33 at 8–14 (standing), with id. at 18–22 (Anderson-Burdick); compare ECF 38 at 3–6

(standing), with id. at 9–10 (Anderson-Burdick).

        Regardless, the Nelson court’s analysis turned on allegations that Plaintiffs here do not make.

For example, Nelson emphasized that the plaintiffs there had alleged that “the primacy effect is

universal and occurs in West Virginia ‘on every ballot, in every partisan race, in every general

election.’ ” 2020 WL 1312882, at *3. That was enough for Nelson to conclude the alleged injury was

not “too speculative.” Id. But here, Plaintiffs do not allege the primacy effect occurs “on every ballot”

or “in every partisan race.” Nor could they. Their own expert agrees that the primacy effect does not

occur in every race, much less on every ballot. See ECF 20-4 at 14 (concluding “that ballot order is not

correlated with aggregate results in these elections”).

        Nelson purports to distinguish Libertarian Party of Virginia v. Alcorn, 826 F.3d 708 (4th Cir. 2016),

on the ground that Alcorn considered a provision treating major and minor parties differently, rather

than a provision treating two major parties differently. See 2020 WL 1312882, at *3. But as the

Secretary has explained, “the defining difference between major and minor parties is how many voters

support them,” and Texas’s Ballot Order Statute distinguishes between “the Republican and

                                                       4
Democratic parties on the same basis.” ECF 38 at 9–10. Nelson did not consider that argument in

favor of Alcorn’s applicability.

        Nelson suggests that “West Virginia’s Ballot Order Statute is not politically neutral” because,

as applied in any particular election, it “awards the alleged benefit of the primacy effect to candidates

based on their political affiliation.” 2020 WL 1312882, at *3. Nelson gave no weight to the fact that

“[t]he party benefiting from West Virginia’s law may shift over time.” Id. That was error. See ECF 33

at 22 (citing Rodriguez v. Popular Democratic Party, 457 U.S. 1, 10 n.10 (1982)). Under Nelson’s reasoning,

all ballot order statutes are discriminatory. Even a statute requiring the parties to draw lots, as applied

in any particular election, would “award[ ] the alleged benefit of the primacy effect to candidates based

on their political affiliation.” 2020 WL 1312882, at *3. But drawing lots is neutral in the important

sense: It announces an objective rule that can award the alleged benefit of ballot order to either party,

depending on the circumstances. The same is true of Texas’s Ballot Order Statute.

        Nelson’s discussion of remedies is also mistaken. The Nelson court believed it could “strike [the

Ballot Order Statute] down entirely” and thereby prevent non-parties from enforcing the statute, even

though they would “not be enjoined from enforcing” it. 2020 WL 1312882, at *5. That is not accurate.

While federal courts can “enjoin executive officials from taking steps to enforce a statute,” they “have

no authority to erase a duly enacted law from the statute books.” Jonathan F. Mitchell, The Writ-of-

Erasure Fallacy, 104 VA. L. REV. 933, 936 (2018); see Murphy v. NCAA, 138 S. Ct. 1461, 1486 (2018)

(Thomas, J., concurring) (“[C]ourts do not have the power to ‘excise’ or ‘strike down’ statutes.”). And

Nelson provides no reason to think such an order would have res judicata effect on absent local officials.

See 2020 WL 1312882, at *5. Neither do Plaintiffs here. Cf. ECF 38 at 2–3.

                                            *       *        *

        For these reasons and the reasons included in her previous briefing, the Secretary respectfully

requests that the Court dismiss Plaintiffs’ Complaint.

                                                    5
Date: April 3, 2020                                  Respectfully submitted.

KEN PAXTON                                           /s/ Patrick K. Sweeten
Attorney General of Texas                            PATRICK K. SWEETEN
                                                     Associate Deputy for Special Litigation
JEFFREY C. MATEER
First Assistant Attorney General                     MATTHEW H. FREDERICK
                                                     Deputy Solicitor General
RYAN L. BANGERT
Deputy First Assistant Attorney General              WILLIAM T. THOMPSON
                                                     Special Counsel for Civil Litigation

                                                     MICHAEL R. ABRAMS
                                                     Assistant Attorney General

                                                     OFFICE OF THE ATTORNEY GENERAL
                                                     P.O. Box 12548 (MC-076)
                                                     Austin, Texas 78711-2548
                                                     Tel.: (512) 936-1414
                                                     Fax: (512) 936-0545
                                                     patrick.sweeten@oag.texas.gov
                                                     matthew.frederick@oag.texas.gov
                                                     will.thompson@oag.texas.gov
                                                     michael.abrams@oag.texas.gov

                                                     COUNSEL    FOR   THE TEXAS SECRETARY       OF
                                                     STATE




                                    CERTIFICATE OF SERVICE

     I certify that a true and accurate copy of the foregoing document was filed electronically (via
CM/ECF) on April 3, 2020, and that all counsel of record were served by CM/ECF.

                                              /s/ Patrick K. Sweeten
                                              PATRICK K. SWEETEN




                                                 6
